November 14, 2020

800 Market Street, Suite 143
Knoxville, TN 37902

Dear Judge Varlan,

COMPASSIONATE RELEASE
RE: TAMRAL GUZMAN, Inmate #43512-074, Case # 3:10-CR-161

| am very worried for Tamral and plead for her compassionate release. Tamral is my
sister and | also happen to be a physician. | know Tamral is not receiving the medical
care that she needs. Tamral is a cancer survivor and is not receiving proper follow up.
Also, while in prison, she has developed a grade 3 (severe) prolapsed bladder. She
often has to physically push her bladder back through her vagina. This will lead to
further complications and will not get better without treatment. She has been exposed
to COVID-19 inmates and those smoking K2 (wasp poisoning) and has suffered greatly
because of it. Tamral has two brothers who are physicians (one is a Lt. Colonel) and
many other loving family members that will be a support for Tamral and will make sure
she gets the medical help she needs.

Tamral will be a productive citizen and has a huge family support that will help her get
started. She completed training in Cosmetology and is a very hard worker. Tamral is a
God fearing person with a huge loving heart. It is hard to believe the length of her
sentence when you look at her case and see that she is a first time non violent offender.

Please provide a compassionate release for Tamral.

Respectfully yours,

Pod

Ryan Gardner, D.O., M.P.H.
3462 W Blue Crane Dr
Clinton, UT 84015
gardner.do@gmail.com
530-953-8705

Case 3:10-cr-00161-TAV-DCP Document 375 Filed 11/25/20 Page1of2 PagelD #: 4017
ceaGlpel[Ufectpttyg eee EE typ fecgefpetpfecagegt fell ipl EPEC S-2aeL eS

Lobes NL ' |!NxXovz

Sh) apes 4s teareMl 908
wSsowur], “PvQ- jardy 12420 Sf
Wv]4¥vf\ Yo dono wbe at? 7147 4ousH]

 

| | Tid OZOZ AON ZT Biwhs Lo > ve3vsId

| a
O68 IN ALID DT LIS | | 2 Woe AMY ) WHE
FP Ups ©

<a Ssue Kal aka sos ee ee ee

Case 3:10-cr-00161-TAV-DCP Document 375 Filed 11/25/20 Page 2of2 PagelD #: 4018
